internal_revenue_service number release date index numbers --------------------- ------------- ------------------------- --------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-125058-11 date date legend distributing controlled sub sub shareholder group a shareholder group b ------------------------- ---------------------------- ------------------------ --------------------- ---------------------------- ------------------------ ------------------------------ ---------------------------- ------------------------ ------------------------------------------- ------------------ ------------------------ ---------------------------------------- ------------------------------------------ business ------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------ plr-125058-11 ----------------------------------------- ------------ --------------------------------------------- -------- ---------------------------------------------------- - -------------- asset a b c ------------------------------------------------------ ---------------------------------------------------------------------------------------------------------- -------------------------------------- --------------- -------------------------------------- ---- ---- ----------- dear --------------- this letter responds to your authorized representative’s letter dated date requesting rulings under sec_355 and sec_368 and related provisions with respect to a proposed transaction described below the proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has one class of common_stock and plr-125058-11 one class of preferred_stock outstanding shareholder group a and shareholder group b together own over a percent of the distributing common_stock the remainder of the distributing common_stock is owned by employees directors and other affiliated and unaffiliated persons no one of which owns five percent or more of the distributing stock the distributing preferred_stock is closely held by members of shareholder group a distributing conducts business itself and through its wholly owned subsidiaries sub and sub distributing has submitted financial information indicating that business has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction for what are represented to be valid business reasons distributing proposes to undertake the following steps the proposed transaction i ii distributing formed controlled and will contribute the assets and liabilities constituting approximately b percent of business as currently conducted by distributing to controlled in exchange for c shares of controlled common_stock the contribution distributing will distribute the c shares of controlled common_stock representing of the controlled stock outstanding to shareholder group b in exchange for all of the distributing common_stock held by shareholder group b the exchange ratio will be one share of controlled common_stock for each share of distributing common_stock the distribution representations the taxpayer makes the following representations regarding the contribution and the distribution a the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities b the fair_market_value of the controlled common_stock and other consideration to be received by each distributing shareholder that is part of shareholder group b will be approximately equal to the fair_market_value of the distributing common_stock surrendered by the shareholder in the exchange c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation plr-125058-11 d pursuant to sec_355 regarding the active_conduct_of_a_trade_or_business requirement distributing will treat all members of its separate_affiliated_group the distributing sag as defined in sec_355 as one corporation e the five years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted f the five years of financial information submitted on behalf of controlled is representative of controlled’s present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted g neither business nor control of an entity conducting business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag will have been the principal_owner of the goodwill and significant assets of business and will continue to be the principal_owner of its share of business following the distribution controlled will be the principal_owner of the goodwill and significant assets of its share of business following the distribution h following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction i the distribution is carried out for the following corporate business purposes resolution of shareholder disputes the distribution is motivated in whole or substantial part by this corporate business_purpose j the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 k for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution plr-125058-11 l for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution m the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation n immediately after the distribution taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 o the total adjusted bases of the assets transferred to controlled by distributing will equal or exceed the liabilities assumed as determined under sec_357 by controlled p the liabilities assumed as determined under sec_357 by controlled in the contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred q the total fair_market_value of the assets transferred to controlled by distributing in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange r distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution s other than trade account indebtedness created in the ordinary course of business through continuing transactions and payables created for any transitional services reflecting the fair_market_value of providing these services no intercorporate plr-125058-11 debt will exist between distributing and controlled at the time of or subsequent to the distribution t immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the stock of controlled if any will be included in income immediately before the distribution see sec_1_1502-19 u payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length v no two parties to the transaction are investment companies as defined in sec_368 and iv w distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the proposed transaction based solely on the information and representations submitted we rule as follows on the contribution and the distribution rulings the contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on the contribution sec_1032 controlled’s basis in each asset received in the contribution will be the same as the basis of the asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period for each asset received in the contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 plr-125058-11 each distributing shareholder that is part of shareholder group b will recognize no gain_or_loss and no amount will be includible in their income on the receipt of controlled common_stock in the distribution sec_355 the basis of the controlled common_stock received by each distributing shareholder that is part of shareholder group b in the distribution will be the same as the basis of the distributing common_stock exchanged therefor sec_358 the holding_period of the controlled common_stock received by each distributing shareholder that is part of shareholder group b in the distribution will include the holding_period of the distributing common_stock surrendered in exchange therefor provided the distributing common_stock was held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding i sec_1_355-2 whether the distribution satisfies the business_purpose requirement of ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 and iv the federal_income_tax consequences to both distributing and controlled resulting from items recognized by either distributing or controlled related to asset procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-125058-11 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________ richard k passales senior counsel branch office of associate chief_counsel corporate
